Citation Nr: 1817048	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-24 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Gillian A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2003 to August 2006 with a general (under honorable conditions) discharge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Board remanded the matter in June 2016 for further development.


FINDING OF FACT

A psychosis manifested to a compensable degree within one year following separation from active service.


CONCLUSION OF LAW

A psychosis diagnosed as schizophrenia is presumed service-connected.  38 C.F.R. §§ 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303, 3.304 (2017).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2017).  Service connection may also be established for certain chronic diseases manifested to a compensable degree within a presumptive period following separation from service.  38 C.F.R. §§ 3.307, 3.309 (2017).  Psychoses are a chronic disease with a presumptive period of one year.  38 C.F.R. §§ 3.307, 3.309 (2017).

The Veteran separated from service in August 2006.  In June 2007, less than one year following separation from service, the Veteran was hospitalized at a private facility for a mental disorder.  The provisional diagnosis at admission on June 1, 2007, was psychotic disorder, not otherwise specified, and the examiner proposed to rule out diagnoses of schizophrenia, paranoid type, and schizoaffective disorder.  The discharge diagnosis on June 11, 2007, was psychotic disorder, not otherwise specified.  He was prescribed medication for the psychosis, but only provided a seven day supply.

An April 2008 private medical report diagnosed dementia due to head trauma and schizophrenia, paranoid type.  The physician recommended psychiatric medication for schizophrenia.

The Board finds that the Veteran was diagnosed with a psychosis within one year following separation from service.  That psychosis was of the severity as to require hospitalization, and continued treatment with medication.  Therefore, the Board finds that a psychosis, diagnosed as schizophrenia, manifested to a compensable degree within one year following separation from service.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2017).

When a psychosis manifests to a compensable degree within one year following separation from service, service connection is presumed.  38 C.F.R. §§ 3.307, 3.309 (2017).  Therefore, service connection for the psychosis diagnosed as schizophrenia is granted.


ORDER

Entitlement to service connection for schizophrenia is granted.



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


